Title: To Thomas Jefferson from Andrew Ross, 22 March 1808
From: Ross, Andrew
To: Jefferson, Thomas


                  
                     Honorable & Dear Sir, 
                     Crosby street New York March 22d. 1808
                  
                  Permit me a poor invalade: who has ever bin faithful to the publick intrest, to thus address our Friend The President of the United States of America. My fathers family wher personally known, to the Honl. Elias Budenot late President of Congress. My father had bin chosen Mayor of the Borough of Elizth. for several years. He was Judge of the County: And Master in Chancery till his Deceas, just before Genl. Bradick defeat, I was with Coll. Jach. Smith at Elizth. Town. And the 1st. Regt. of Essex Malitia musterd. We raised a Batallion of 500 men, in 2 or 3 hours marched off the same day within 3 miles of New York. When the Brittish fleet came up to the watering place at Staten Island in 1776. And in Decr. 16 with Genl. Williamson: at the great Retreat in New Jersey State. My family difficulted such bad carting: That much of my furnature provision, cloathing, & book of Accts. where plunderd, & almost every pain of glass broke in my house. And when the Greens came over from Staten Island the next year they stole a Mare I was offerd £19 for. I was only Serj’t. major at that time. I saw many of the Officers fail’d. But I strove to keep the men together. For those services I receivd the 9 Dollars ⅌ mo. in Contineltal money. But the inclosed will inform Dear Sir, of my Situation: With Respects &c.
                  
                     Andw. Ross 
                     
                  
               